                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JORDAN TYLER BRESLOW                                      :        CIVIL ACTION
                                                          :
       v.                                                 :
                                                          :
TYHEED RAMEL JOHNSON, LIBERTY                             :
MUTUAL INSURANCE COMPANY and                              :
PROGRESSIVE CASUALTY                                      :
INSURANCE COMPANY                                         :        NO. 21-2936

                                                     ORDER

       NOW, this 7th day of July, 2021, upon consideration of the plaintiff’s Complaint

(Document No. 1), it is ORDERED that this action is DISMISSED1 for lack of subject

matter jurisdiction.



                                                               /s/ Timothy J. Savage
                                                               TIMOTHY J. SAVAGE, J.




       1   Dismissal is without prejudice to the plaintiff’s right to file an action in the state court.
